       Case 1:16-cv-00572-RP Document 108-1 Filed 04/06/20 Page 1 of 14




                                 EXHIBIT A

This exhibit contains all of the time records for each attorney for whom Plaintiff seeks fees.
For easy reference, the totals are as follows:


Community Lawyers Group (Wood and Chatman): $41,389.00 in fees, $625.55 in expenses
Amy Clark: $8,720 in fees, no expenses
Robert Zimmer: $10,432.50 in fees, no expenses
Daniel Brown: $45,560 in fees, $851.49 in expenses
                           Case 1:16-cv-00572-RP Document 108-1 Filed 04/06/20 Page 2 of 14


Community Lawyers, LLC.

                   Time and Expenses For: Jones v. Portfolio Recovery Associates, LLC. et al 16-cv-00572

Date       Person Task/Activity Description                                                    Time     Hour     Total
5/10/16    MW     File intake, being dunned on a credit card account by PRA. Referral,         1.30    $372.00   $483.60
                  account not accurate.
5/13/16    MW     Draft complaint, compare to atty notes, updates to timeline. File in ECF.    3.00    $372.00   $1,116.00
5/13/16    MW     Case assigned to Judge Pitman read, review and note standing order,          0.20    $372.00   $74.40

6/10/16    CC      Read, review and note Defendant's PRA Answer and Affirmative                1.20    $335.00   $402.00
                   Defenses. Prepare notes for motion to strike.
6/10/16    CC      Read, review and note Defendant's Western Surety Company Answer and         1.20    $335.00   $402.00
                   Affirmative Defenses. Prepare notes for motion to strike.
6/11/16    CC      Read and Review Defendant's Certificate of Interested Parties               0.10    $335.00   $33.50
6/13/16    CC      Edit and File Defendant's Proposed Schedule Order                           1.00    $335.00   $335.00
8/11/16    CC      Note status hearing is schedule for 8/23/2016                               0.10    $335.00   $33.50
8/23/16    CC      Note and calendar dates in scheduling order                                 0.20    $335.00   $67.00
8/29/16    CC      Receive email from OC regarding scheduling Plaintiff's deposition           0.10    $335.00   $33.50
9/1/16     CC      Receive and Respond to OC email regarding Plaintiff's deposition            0.10    $335.00   $33.50
9/5/16     CC      Draft Plaintiff's Rule 26(a)(1) Disclosures                                 1.00    $335.00   $335.00
9/5/16     CC      Draft Plaintiff's Request To Admit                                          1.20    $335.00   $402.00
9/6/16     CC      Draft Plantiff's Request For Production of Documents                        2.30    $335.00   $770.50
9/6/16     CC      Draft Plaintiff's Interrogatories                                           2.20    $335.00   $737.00
9/6/16     MW      Review & Finalize Plaintiff's First Set of Discovery Request to Defendant   1.40    $372.00   $520.80

10/4/16    CC      Email OC settlement demand along with a draft settlement agreement          0.40    $335.00   $134.00
10/6/16    MW      Receive & Respond to OC email regarding discovery extension                 0.10    $372.00   $37.20
10/6/16    MW      T/C with co-counsel Tyler Hickle regarding deposition of Jean Jones         0.30    $372.00   $111.60
           CC                                                                                  0.30    $335.00   $100.50
10/24/16   CC      Receive & Review Defendant's Responses To Plaintiff's First Set of          3.00    $335.00   $1,005.00
                   Discovery Request, notate deficiencies for motion to compel
11/15/16   CC      Draft and File ADR Report                                                   1.00    $335.00   $335.00
                        Case 1:16-cv-00572-RP Document 108-1 Filed 04/06/20 Page 3 of 14


11/28/16   CC   Receive & Review Defendant's Supplemental Answers to Plaintiff's           2.30   $335.00   $770.50
                Reqeust For Production of Documents
1/5/17     MW   Read, Review, & Note Defendant's Motion For Summary Judgment, (i.e.        2.00   $372.00   $744.00
                see if we can respond)
1/9/17     CC   Receive & Respond to email from co-counsel RZ regarding Defendant's        0.20   $335.00   $67.00
                motion for summary judgment
1/19/17    CC   Draft & File Plaintiff's Motion To Defer Consideration of Defendant's      2.30   $335.00   $770.50
                Motion For Summary Judgment
2/18/17    MW   T/C with co-counsel regarding motion for summary judgment                  0.30   $372.00   $111.60
           CC                                                                              0.30   $335.00   $100.50
2/20/17    CC   Read & Edit Plaintiff's Motion For Summary Judgment                        1.30   $335.00   $435.50
2/20/17    CC   Read & Edit Plaintiff's Response to Defendant's Motion For Summary         1.40   $335.00   $469.00
                Judgment
2/28/17    CC   Read, Review & Take Note on Defendant's Reply to Defendant's Motion        1.20   $335.00   $402.00
                For Summary Judgment (i.e. see if sur-reply is needed
3/7/17     CC   Read, Review & Take Note on Defendant's Response to Plaintiff's            1.20   $335.00   $402.00
                Motion For Summary Judgment
3/13/17    CC   Draft & Edit Plaintiff's Reply to Plaintiff's Motion For Summary           1.40   $335.00   $469.00
                Judgment
3/17/17    CC   Receive and Respnd to OC email regarding Defendant's motion to strike      0.20   $335.00   $67.00
                Plaintiff's Reply to Plaintiff's Motion For Summary Judgment
3/28/17    CC   Read & Review & Take Note on Defendant's Motion To Strke Exhibits to       1.00   $335.00   $335.00
                Plaintiff's Reply to Plaintiff's Motion For Summary Judgment
3/28/17    CC   Read & Review & Take Note on Defendant's Motion For Leav to File Sur-      1.00   $335.00   $335.00
                reply
5/18/17    CC   Receive & Respond to email from co-counsel regarding withdrawing           0.30   $335.00   $100.50
                drawing from case and
7/10/17    CC   Draft & File Plaintiff's Motion For Leave To File Supplemental Authority   1.40   $335.00   $469.00

7/17/17    CC   Read, Review & Take Note on Defendant's Response to Plaintiff's            0.40   $335.00   $134.00
                Motion For Leave to File Supplemental Authority
8/14/17    CC   Draft & File Plaintiff's Motion For Extension of Time To File Pre-Trial    1.30   $335.00   $435.50
                Material
                       Case 1:16-cv-00572-RP Document 108-1 Filed 04/06/20 Page 4 of 14


8/15/17   CC   Read, Review & Take Note on Defendant's Response to Plaintiff's          0.30   $335.00   $100.50
               Motion For Extension of Time to File Pre-Trial Material
8/15/17   CC   Read Order granting in part and denying in part Plaintiff's Motion For   0.10   $335.00   $33.50
               Extension of Time
8/15/17   CC   Calendar trial date schedule for 8/29/2017                               0.10   $335.00   $33.50
8/15/17   MW   Read, Review & Take Note on Proposed Jury Instructions by PRA            2.30   $372.00   $855.60
8/15/17   MW   Read, Review, & Take Note on Defendant's List of Defenses For Voire      0.20   $372.00   $74.40
               Dire
8/15/17   MW   Read, Review & Take Note on Defendant's Exhibit's List                   0.20   $372.00   $74.40
8/15/17   MW   Read, & Review Defendant's Notice of Estimation of Trial Length          0.20   $372.00   $74.40
8/15/17   MW   Read, Review, & Take Note on Defendant's Motion In Limine                2.30   $372.00   $855.60
8/16/17   MW   Read,Review & Take Note on Defenant's Proposed Voire Dire                1.00   $372.00   $372.00
8/16/17   MW   Read, Review & Take Note on Defendant's statement of disputed facts      0.40   $372.00   $148.80
8/16/17   MW   Read, Review & Take Note on Defendants Witness list                      0.30   $372.00   $111.60
8/16/17   CC   Read & Review Court Memorandum & Opinion granting in part and            0.40   $335.00   $134.00
               denying in part Plaintiff's Motion For Summary Judgment
8/16/17   CC   Draft Plaintiff's Proposed Jury Instructions                             3.50   $335.00   $1,172.50
8/16/17   CC   Draft Plaintiff's Proposed Voire Dire Questions                          2.00   $335.00   $670.00
8/16/17   CC   Draft Plaintiff's Proposed List of Claims For Judge's Voir Dire          1.30   $335.00   $435.50
8/16/17   CC   Draft and File Plaintiff's Proposed Estimation of Trial Length           0.30   $335.00   $100.50
8/17/17   MW   Edit Plaintiff's Proposed Jury Instructions                              1.40   $372.00   $520.80
8/17/17   MW   Edit Plaintiff's Proposed Voire Dire Questions                           1.00   $372.00   $372.00
8/17/17   CC   Draft & File Motion In Limine in Reference to Attorney Fees              1.30   $335.00   $435.50
8/17/17   CC   Draft & File Motion in Limine Regarding Underlying Debt                  1.20   $335.00   $402.00
8/17/17   CC   Draft & File Motion in Limine Regarding Attorney Motives                 1.30   $335.00   $435.50
8/17/17   CC   Draft & File Motion in Limine Regarding Admitted Matters                 1.20   $335.00   $402.00
8/17/17   CC   Draft & File Motion in Liminie Regarding Offers of Judgment              1.00   $335.00   $335.00
8/24/17   CC   Read & Review & Take Note on Defendant's Response/ Objection to          1.20   $335.00   $402.00
               Plaintiff's Identification & Statement of Witness
8/24/17   CC   Read, Review & Take Note on Defendant's Motion In Limine Regarding       1.00   $335.00   $335.00
               Attorney Fees
8/24/17   CC   Read, Review, & Take Note on Defendant's Objections to Plaintiff's       1.20   $335.00   $402.00
               Statement and Identification of Exhibits
                        Case 1:16-cv-00572-RP Document 108-1 Filed 04/06/20 Page 5 of 14


8/28/17    MW   Strategy meeting with co-counsel regarding trial                         1.30   $372.00   $483.60
           CC                                                                            1.30   $335.00   $435.50
9/26/17    CC   Read, Review & Take Note on Defendant's Motion For Judgment As           2.00   $335.00   $670.00
                Matter of Law
9/26/17    CC   Read, Review & Take Note on Defendant's Motion For New Trial             3.00   $335.00   $1,005.00
10/6/17    CC   Draft & File Plaintiff's Motion For Extension of Time To File Response   1.00   $335.00   $335.00
                to New Trial
10/6/17    CC   Draft & File Plaintiff's Motion For Extension of Time To File Response   1.30   $335.00   $435.50
                To Defendant's Renewed Motion For Judgment As A Matter of Law

10/13/17   MW   Review & Edit Plaintiff's Response To Defendant's Motion For New         1.40   $335.00   $469.00
                Trial
10/19/17   CC   Draft Plaintiff's Response to Defendant's Motion For Judgment As A       3.30   $335.00   $1,105.50
                Matter of Law
10/20/17   MW   Edit Plaintiff's Response to Defendant's Motion For Judgment As A        1.40   $335.00   $469.00
                Matter of Law
10/20/17   CC   Read, Review, & Edit Defendant's Reply to Defendant's Motion For New     1.30   $335.00   $435.50
                Trial
10/27/17   CC   Read, Review, & Note Defendant's Reply to Defendant's Renewed            1.00   $335.00   $335.00
                Motion for Judgment As A Matter of Law
7/27/18    CC   Read & Review Memorandum and Opinoin Granting Motion For                 1.30   $335.00   $435.50
                Judgment As A Matter of Law
8/24/18    MW   Draft and File Notice of Appeal                                          0.40   $372.00   $148.80
11/28/18   MW   Meeting with co-counsel DB regarding JMOL and case history               0.30   $372.00   $111.60
1/7/19     MW   Strategy meeting with co-counsel regarding appeal and answerng           0.70   $372.00   $260.40
           CC   background questions                                                     0.70   $335.00   $234.50
1/21/109   MW   Confer with co-counsel DB regarding missing trial exhibits               0.20   $372.00   $74.40
           CC                                                                            0.20   $335.00   $67.00
2/16/19    MW   Review & Edit Plaintiff's Appellant Brief                                3.00   $372.00   $1,116.00
2/19/19    MW   Stategy meetig with co-counel RZ & DB regarding appellant brief          1.30   $372.00   $483.60
           CC                                                                            1.30   $335.00   $435.50
2/20/19    MW   Confer with co-counsel DB regarding trial exhibit citation issues        1.00   $372.00   $372.00
           CC                                                                            1.00   $335.00   $335.00
                        Case 1:16-cv-00572-RP Document 108-1 Filed 04/06/20 Page 6 of 14


2/28/19    MW   Confer with co-counsel DB regarding brief sufficiency                       0.40    $372.00   $148.80
2/28/19    CC                                                                               0.40    $335.00   $134.00
4/25/19    MW   Read, Review & Take Notes for Reply of Defendant's Appellees Brief          3.30    $372.00   $1,227.60
5/1/19     MW   Confer with co-counsel DB regarding settlement                              0.30    $372.00   $111.60
           CC                                                                               0.30    $335.00   $100.50
5/8/19     CC   Confer with co-counsel regarding settlement and discuss settlement offer    0.50    $372.00   $186.00
5/8/19     MW                                                                               0.50    $335.00   $167.50
5/21/19    MW   Confer with co-counsel regarding settlement and counter offer               0.30    $372.00   $111.60
           CC                                                                               0.30    $335.00   $100.50
6/4/19     MW   Review & Edit Draft of Plaintiff's Appellant Reply Brief                    2.40    $372.00   $892.80
10/30/19   CC   Listen & Critique Oral Argument Practice with co-counsel Dan Brown,         1.00    $335.00   $335.00
           MW   discuss possible questions                                                  1.00    $372.00   $372.00
12/12/19   MW   Read & Review Memorandum and Opinion of 5th Circuit Reversing               1.20    $372.00   $446.40
                Judgment As A Matterof Law & Remanding Case For Costs
12/12/19   MW   Confer with co-counsel DB regarding 5th circuit Opinion                     0.20    $372.00   $74.40
           CC                                                                               0.20    $335.00   $67.00
12/19/19   CC   Receive & Respond to email from Co-Counsel DB regarding settlement          0.20    $335.00   $67.00
                discussions with OC
12/27/19   MW   Read, Review & Take Note on Appellee's Petition For Re-hearing En           1.40    $372.00   $520.80
                Banc
1/21/20    MW   Read Order Denying Appellees Petition For Re-hearing En Banc                0.20    $372.00   $74.40
2/5/20     MW   Confer with Co-Counsel regarding fees and costs                             0.30    $372.00   $111.60
           CC                                                                               0.30    $335.00   $100.50
2/20/20    MW   Confer with Dan Brown regarding settlement offer from OC                    0.40    $372.00   $148.80
2/25/20    CC   Calendar status hearing in frong of district judge on 3/5/2020              0.10    $335.00   $33.50
3/26/20    CC   Prepare Declaration of Celetha Chatman                                      1.00    $335.00   $335.00
3/26/20    MW   Prepare Declaration of Michael Wood                                         1.00    $372.00   $372.00
3/26/20    MW   Compile time records and expenses.                                          4.00    $372.00   $1,488.00


                Total Attorney Fees                                                        118.80             $41,389.00
       Case 1:16-cv-00572-RP Document 108-1 Filed 04/06/20 Page 7 of 14




Filing cost                                                               $400.00
Service of summons and complaint                                          $225.00

Total Costs                                                               $625.00


Total Fees & Costs                                                        $42,014.00
                                Case 1:16-cv-00572-RP Document 108-1 Filed 04/06/20 Page 8 of 14



Zimmer & Associates


Time and Expenses for:
                   JeanOzmun
                        Jones v. Portfolio
                                 PRA et alRecovery
                                           (16-cv-00572)
                                                   Associates, LLC, Case No. 16-CV-00940-SS


Date        Atty   Task                                                                               Time      Rate          Total
1/29/17     RZ     Review case file including all pleadings, evidence, motions, etc.                  1.50    $325.00      $487.50
1/30/17     RZ     Draft / file notice of attorney appearance                                         0.25    $325.00       $81.25
2/18/17     RZ     T/C with co-counsel regarding Plaintiff's MSJ and case strategy                    0.30    $325.00       $97.50
2/20/17     RZ     Research / draft / file Plaintiff's MSJ                                            4.00    $325.00    $1,300.00
3/13/17     RZ     Read / review Defendant's MSJ                                                      1.00    $325.00      $325.00
3/14/17     RZ     Research / draft / file Plaintiff's response opposing D's MSJ                      3.00    $325.00      $975.00
8/27/17     RZ     Trial prep (case research / file review)                                           3.00    $325.00      $975.00
8/28/17     RZ     T/C with client re: trial strategy                                                 0.50    $325.00      $162.50
8/28/17     RZ     T/C with co-counsel re: trial strategy                                             1.30    $325.00      $422.50
8/29/17     RZ     Attend pre-trial conference                                                        1.10    $325.00      $357.50
8/29/17     RZ     Attend trial                                                                       8.00    $325.00    $2,600.00
8/29/17     RZ     Final trial prep; strategy re-adjustments during breaks                            1.80    $325.00      $585.00
10/13/17    RZ     Further editing of Plaintiff's response to Defendant's Motion for New Trial        0.75    $325.00      $243.75
2/16/17     RZ     Review / edit working draft of Jean Jones' appeal brief                            2.50    $325.00      $812.50
2/19/19     RZ     Review 2nd draft of Jean Jones' appeal brief                                       0.50    $325.00      $162.50
2/19/19     RZ     T/C with co-counsel re: Jean Jones' appeal brief                                   1.00    $325.00      $325.00
2/22/19     RZ     File Jean Jones' appeal brief & record excerpts; T/C with clerk re: paper copies   0.30    $325.00       $97.50
4/24/19     RZ     Receipt / review of PRA's brief                                                    0.50    $325.00      $162.50
6/4/19      RZ     Review draft of Jean Jones' reply brief                                            0.50    $325.00      $162.50
12/12/19    RZ     T/C with client regarding 5th Cir. ruling in her favor, next steps procedurally    0.30    $325.00       $97.50

                   total for Attorney Robert Zimmer
            RZ     Total Attorney Fees                                                                32.10   $325.00   $10,432.50
             Case 1:16-cv-00572-RP Document 108-1 Filed 04/06/20 Page 9 of 14




                                                                                                            INVOICE

                                                                                                               Date: 03/08/2020

Amy Clark Law

Phone: 5128505290

Email: amy@amyclarklaw.com


Jean Jones

1:16-cv-00572, Western District, Austin Division

00702-Jones

Jones vs. Portfolio Recovery Associates, et al

    Type          Date                                  Description                             Quantity   Rate        Total

 Service       08/22/2017   E-file : e file Notice of Appearance of Counsel (Amy)                   0.20

 Service       08/24/2017   Receipt and Review of: mil re: RFA                                      0.30   $400.00    $120.00

 Service       08/25/2017   Factual investigation of: requirements for a MIL --what is and is       0.50   $400.00    $200.00
                            not appropriate for MIL

 Service       08/25/2017   Factual investigation of: reviewing westlaw for MIL cases               0.50   $400.00    $200.00
                            involving Austin courthourse

 Service       08/28/2017   Travel to and from: home of JJ for trial prep                           1.20   $200.00

 Service       08/28/2017   Client meeting: trial prep with Jean Jones                              2.10   $400.00    $840.00

 Service       08/28/2017   Review file: docs for exhibits, including oddly numbered and            0.90   $400.00    $360.00
                            out of order statements

 Service       08/28/2017   Misc. Administration: assembly 4 binders (exhibit list)                 0.50

 Service       08/28/2017   Strategize: with RZ re: trial strategy --see paper notes                0.50   $400.00    $200.00

 Service       08/29/2017   Attend: Pre-trial conference                                            1.10   $400.00    $440.00

 Service       08/29/2017   Attend: Trial!                                                          8.00   $400.00   $3,200.00

 Service       08/29/2017   Trial Prep: final trial prep and re-adjustment                          1.80   $400.00    $720.00

 Expense       08/29/2017

 Service       10/13/2017   Further editing of: Response to motion for new trial                    0.70   $400.00    $280.00




                                                              Page 1 of 2
          Case 1:16-cv-00572-RP Document 108-1 Filed 04/06/20 Page 10 of 14
                                                                                                       Invoice # 98 - 03/08/2020




Service     10/10/2018   Telephone conference with: assigned mediator and OC                    0.60      $400.00     $240.00

Service     01/16/2019   Reviewed: transcript for which exhibits got in to evidence and         0.90      $400.00     $360.00
                         all testimony (and argument) relating to question of consumer
                         debt

Service     01/16/2019   Draft and Prepare: notes regarding the 2 accounts of Ms. Jones         0.30      $400.00     $120.00
                         purchased and collected by PRA -- make chart with the disc.
                         docs with this info and the arguments of PRA re: insuf
                         consumer debt evidence

Service     03/07/2019   Analyze legal position: re: judicial notice of SEC filing and govt     0.50      $400.00     $200.00
                         report

Service     03/07/2019   Telephone conference with: SH at 5th re: judicial notice and           0.20      $400.00       $80.00
                         docs to supplement record

Service     03/08/2019   Legal research: re: mt supplement and/or mt judicial notice in         1.40      $400.00     $560.00
                         5th -- case law and arguments and success rate

Service     03/11/2019   Draft and Prepare: brief memo summarizing legal research on            0.80      $400.00     $320.00
                         mt supplement/judicial notice to be used in motion (or to help
                         determine if mt will be filed)

Service     04/24/2019   Receipt and Review of: PRA's brief                                     0.50      $400.00     $200.00

Service     04/24/2019   Communicate with: OC and co-counsel re: MAC on                         0.20      $400.00       $80.00
                         exhibits;multiple emails and calls
                                                                                          21.8 hours                $8,720.00
                                                                                                       Total




                                                          Page 2 of 2
             Case 1:16-cv-00572-RP Document 108-1 Filed 04/06/20 Page 11 of 14


                      Jones v PRA - 5th Circuit Appeal - Daniel Brown Hours

    Date                                      Description                                  Hours
11/27/2018     Review district court order granting JMOL and confer with MW re same             0.6

11/28/2018     Confer with MW re JMOL and case history                                          0.3
1/4/2019       Review JMOL order and research case law cited by court in support of             2.7
               ruling
1/7/2019       Review notes re appeal strategy (.3); prepare for and confer with                0.7
               working group re appeal strategy, case background questions (.4)
1/15/2019      Review trial transcript, jury verdict form, hearing transcripts re               3.1
               developing appeal strategy and identifying areas for further research
               (2.6); prepare for and confer with working group re appeal strategy,
               fact issues, and questions about the case record (.5)
1/18/2019      Troubleshoot trial exhibits not included in public record and confer              4
               with working group re same (.4); draft arguments re witness credibility
               and jury determinations (3.2); review 5th circuit rules to ensure
               compliance in opening brief (.4)
1/21/2019      Review issues with missing record documents and follow up re same                0.5
               (.3); prepare for and confer with working group re missing trial exhibits
               and request for deadline extension re same (.2)
1/23/2019      Follow up on new briefing deadline and missing trial exhibits                    0.3
2/11/2019      Review trial transcript and case record for key facts and citations for          8.8
               support of primary arguments re sufficiency of evidence (2.4); draft
               opening appeal brief statement of the case with citations to trial
               transcript and trial exhibits (5.5); review, revise same (.8)
2/12/2019      Draft opening appeal brief arguments re witness credibility and                  6.8
               inferences (3.5); research case law re same (2.6); review, revise draft
               and insert additional citations (.7)
2/13/2019      Research re issues about supplementing record (.3); review case law re           7.3
               same (.5); analyze strategic issues re same (.4); outline brief arguments
               (1.9); connect statement of the case to argument outline to ensure
               clarity and consistency in fact descriptions and legal arguments (2.8);
               research case law support for argument points and insert same into
               outline (1.4)
2/14/2019      Draft argument re purpose of FDCPA and importance of consumer                   12.3
               protection (.9); draft standard of review (.4); draft argument re
               sufficiency of testimony and documentary evidence (2.4); case law
               research re same (.8); draft arguments re common knowledge and
               record supplements re same (1.3); research re private label credit cards
               and widespread use of same (.8); review CFPB report and include same
               in common knowledge arguments (.6); draft argument re court
               interpretation of Browne case (1.4); draft argument re PRA counsel
               statements at trial (1.1) review and edit entire brief and ensure all
               sections completed, for clarity, and for overall themes and
               persusasiveness (2.6)
            Case 1:16-cv-00572-RP Document 108-1 Filed 04/06/20 Page 12 of 14


2/15/2019     Review, edit entire brief (1.0); check record citations re same (.6);        5.2
              additional case law research re same (.6); edit common knowledge
              arguments and judicial notice issues (.5); edit statement of the case to
              ensure fluidity with arguments (1.3); review and edit entire brief after
              making additional changes (.9) ; draft email to working roup re same
              seeking comment (.3)
2/16/2019     Follow up research re verdict form and waiver arguments re same per          1.5
              MW comments; research issues re OC opening statement and
              admissions therein; confer with working group re next steps
2/17/2019     Prepare for and confer with RZ re argument strategy and changes to           0.6
              the brief re same
2/18/2019     Revise brief per working group comments and suggestions as well as to        1.3
              clarify arugments and clean up grammar/phrasing
2/19/2019     Revise brief per working group comments (.8); analyze record excerpts        3.4
              re same (.5); case law research re same (.6); prepare for and confer
              with working group re revised brief and related strategy issues (.5);
              further revise brief to have complete, file-ready draft subject to further
              review and comment (1.0); NOT INCLUDED IN BILLED TIME: draft and
              format table of contents (.6); draft and formate table of authorities
              (2.0)
2/20/2019     Confer with working group re trial exhibit citation issues and               1.1
              troubleshoot same (.4); revise statement of the case for further clarity
              (.7)
2/21/2019     Review, edit brief per working group comments (.8); edit statement of         2
              the case to ensure not overly argumentative (.5); review common
              knowledge arguments and analyze strategy issues re same (.7)

2/22/2019     Make additional edits to statement of the case to avoid argumentative        2.2
              tone (.6); review and edit entire brief to ensure finalized and correct
              lingering typos or citation issues (1.4); confer with working group re
              final draft of brief (.2); NOT INCLUDED IN BILLED TIME: Prepare and file
              5th Circuit Appearance Form (.3)
2/25/2019     Review order re issues with brief and follow up re same                      0.4
2/28/2019     Prepare for and confer with working group re next steps for addressing       0.5
              order re brief sufficiency (.2); draft email to clerk's office re same
              seeking clarity (.3)
3/5/2019      Follow up re proposed sufficient brief and issues re exhibits                0.2
3/6/2019      Follow up re proposed sufficient brief and issues re exhibits                0.2
3/11/2019     Revise brief to address exhibit issues and order re brief sufficiency        0.5
4/24/2019     Analyze strategy issues re OC's email re motion to strike                    0.3
4/29/2019     Email with OC re potential settlement (.2); update working group re          1.2
              same (.1); call with OC re potential settlement and update working
              group re same (.4); address issues re conflicts and ensure settlement
              discussions among parties do not have conflicts of interest in
              representation (.5)
4/30/2019     Email with OC re settlement issues                                           0.3
5/1/2019      Confer with working group re settlement issues                               0.3
             Case 1:16-cv-00572-RP Document 108-1 Filed 04/06/20 Page 13 of 14


5/8/2019       Confer with workingr group re settlement issues and present                  0.5
               settlement offer to OC
5/13/2019      Confer with conflicts counsel re Jones settlement position (.2); draft       0.5
               motion to extend reply deadline and confer with OC re same (.3)

5/14/2019      Finalize motion to extend reply deadline (.2); NOT INCLUDED IN BILLED        0.2
               TIME: file motion to extend (.2)
5/15/2019      Review latest PRA settlement proposal and confer with working group          0.3
               re same
5/21/2019      Confer with working group re counter-proposale and email with OC re          0.5
               same (.3); confer with Jones conflicts counsel re Jones settlement
               position update (.2)
5/24/2019      Call with OC re settlement position and updates involving non-Jones          0.7
               parties (.3); update working group re same and analyze settlement
               strategy issues in light of new updates (.4); FUTURE SETTLEMENT TALKS
               BILLED TO OTHER MATTERS BECAUSE JONES SETTLEMENT UNLIKELY TO
               BE INCLUDED
5/28/2019      Confer with Jones conflicts counsel re Jones settlement position             0.4
6/1/2019       Review appellees' brief and outline responses to same                        2.2
6/3/2019       Draft more fulsome outline of reply arguments (1.5); conduct fact            3.1
               research and legal research re same (1.6)
6/4/2019       Draft reply brief arguments re PRA attempts at misdirection and re-         11.5
               focusing on key facts in record (3.3); conduct additional fact and legal
               research re same (1.1); draft arguments re trial counsel misstatements
               and meaning of same for jury review (1.8); draft arguments re common
               knowledge and public information re jury inferences (1.8); draft reply
               argument re Browne case (1.5) review and revise entire brief for clarity,
               consistentcy, themes, and persuasiveness (2.0)

6/5/2019       Revise reply brief per working group comments (2.2); final review and        6.8
               edits, with additional legal research for further support of deference to
               jury (4.6); ADDITIONAL TIME NOT INCLUDED IN BILLED TIME: draft and
               formate table of contents (.3); draft and formate table of authorities
               (1.5)
10/28/2019     Submit oral argument confirmation                                            0.2
10/30/2019     Prepare oral argument talking points (1.1); draft introductory remarks         3
               (.5); rehearse oral argument introduction (.3); rehearse "cold bench"
               oral argument presentation (.4); brainstorm potential questions from
               panel and plot out responses to same (.5); additional case law research
               re same (.2)
10/31/2019     Confer with working group re oral argument cancellation                      0.1
12/12/2019     Review 5th Circuit opinion reversing and remanding the case and              0.6
               confer with working group re same
12/27/2019     Review PRA's petition for re-hearing en banc and analyze issues re           0.4
               same
1/21/2020      Review court order denying petition for re-hearing                           0.1
            Case 1:16-cv-00572-RP Document 108-1 Filed 04/06/20 Page 14 of 14


2/5/2020      Confer with working group re fees and expenses and prepare                         0.3
              settlement offer to PRA re fees
2/20/2020     Review PRA proposal to resolve outstanding issues and confer with                  0.3
              working group re same
2/21/2020     Email OC re rejection and related issues with PRA proposal                         0.1
3/2/2020      Call with OC re settlement issues and PRA's position and confer with               0.6
              working group re same
3/3/2020      Email to OC re response to settlement position by PRA                              0.5
3/24/2020     Review time records and edit entries for typos and clarity; remove time              1
              entries that do not include properly billable work; draft declaration in
              support of reasonableness of accrued fees and expenses

3/25/2020     Review, revise declaration in support of fees                                      0.2
4/1/2020      Research re fee objections by PRA in Tejero and Ozmun cases for                    3.7
              reference (.4); legal research re same and re reasonableness issues for
              cases with different attorneys handling different types of work (1.3);
              review, revise fee application re same (2.0)
4/2/2020                                                                                         0.8
              Review, revise fee application arguments re reasonableness of the
              hours billed and efficiency (.5); revise arguments re Johnson factors (.3)


              TOTAL HOURS                                                                     107.20
              HOURLY RATE                                                                     425.00
              TOTAL FEES                                                                   45,560.00


                   Jones v PRA - 5th Circuit Appeal - Daniel Brown Expenses

              Flight (includes reschedule after oral arg cancelled)                           735.45
              Hotel (1/2 of hotel expense, other 1/2 billed to Tejero)                        116.04
              TOTAL EXPENSES                                                                  851.49
